CASANUEVA, Judge.
Leon Stokes challenges the summary denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm.
Stokes was arrested on April 21, 2000, and posted bond on April 25, 2000. On February 19, 2001, he pleaded guilty to two drug offenses and was sentenced to fifty-seven months in prison on each count to run concurrently. On January 11, 2002, Stokes was resentenced to 43.05 months in prison on each count to run concurrently.
In his motion, Stokes claims that he is entitled to 116 days’ jail credit for time he spent in the county jail. The record reflects that he was in the county jail from April 21, 2000, until April 25, 2000, and on February 19, 2001. This is a total of six days. The record reflects that he received the six days’ credit to which he is entitled.
Stokes also makes several claims for jail credit for days after his sentencing date of February 19, 2001. The relief he seeks regarding jail time spent after sentencing must be sought through administrative proceedings with the Department of Corrections. See Monroe v. State, 842 So.2d 265, 265 n. 1 (Fla. 2d DCA 2003); Knight v. State, 681 So.2d 772, 773 (Fla. 2d DCA 1996). Accordingly, the trial court was correct in denying Stokes’ motion.
Affirmed.
FULMER and SALCINES, JJ., Concur.